Citation Nr: 0826530	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-38 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the right knee.

2.  Entitlement to service connection for status post 
rhinoplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to March 
1969.

This case comes before the Board of Veterans' Appeals on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In pertinent part, the RO granted service connection 
for degenerative joint disease of the right knee, and 
assigned an initial 10 percent rating effective January 28, 
2003.  The veteran appealed the initial rating assigned.  The 
veteran also appealed the denial of a claim of service 
connection for status post rhinoplasty.

The issue of service connection for status post rhinoplasty 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's degenerative joint disease of the right knee is 
manifested by painful motion limiting extension to 10 degrees 
and flexion to 120 degrees when considering functional 
impairment due to pain.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC's) 5003, 5010, 5260, 5261 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including DC 5256 (ankylosis), 
DC 5257 (other impairment, including recurrent subluxation or 
lateral instability), DC 5258 (dislocated semilunar 
cartilage), DC 5259 (symptomatic removal of semilunar 
cartilage), DC 5260 (limitation of flexion), DC 5261 
(limitation of extension), DC 5262 (impairment of the tibia 
and fibula), and DC 5263 (genu recurvatum).  

At the outset, the Board notes that the claim on appeal is 
limited to the initial rating assigned for the veteran's 
degenerative joint disease of the right knee associated with 
status post meniscectomy of the right knee.  As noted above, 
the RO granted service connection for this aspect of the 
veteran's right knee disorder in an August 2003 rating 
decision, and assigned an initial 10 percent rating effective 
January 28, 2003.  This rating contemplates painful but non-
compensable right knee motion with x-ray confirmed findings 
of arthritis.  See 38 C.F.R. § 4.71a, DC 5010.

The veteran also holds a separate 20 percent rating for 
status post meniscectomy of the right knee under DC 5257.  
This rating contemplates symptoms of subluxation or 
instability.  See 38 C.F.R. § 4.71a.  See also VAOPGCPREC 23-
97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (holding 
that arthritis and instability of the knee may be rated 
separately under DC's 5003 and 5257).  This issue has been 
addressed in a separate RO rating decision which has not been 
appealed by the veteran.  The veteran's substantive appeal to 
the Board was specific (citing issues one and seven in the 
statement of the case).  The Board will limit its discussion 
accordingly.

Traumatic arthritis under DC 5010 is rated analogous to 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The 
diagnostic codes that focus on limitation of motion of the 
knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (Sept. 17, 2004).

Separate disability ratings may also be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

The Board notes that competent medical evidence shows that 
the veteran's degenerative arthritis of the right knee is 
manifested by painful motion limiting extension to 10 degrees 
and flexion to 120 degrees when considering functional 
impairment due to pain.

For example, the April 2003 VA compensation examination found 
that the veteran's right knee demonstrated 120 degrees of 
flexion and lacked 10 degrees of full extension.  VA 
compensation examination in July 2005 measured range of 
motion from 0 to 120 degrees.  He had pain between 100 and 
120 degrees of flexion and with less than 10 degrees of 
extension.  The examiner commented that the veteran presented 
decreased range of motion associated with painful motion, but 
had no incoordination, lack of endurance, fatigability or 
weakness.

The Board finds that the competent evidence, overall, 
establishes the veteran's entitlement to a 10 percent 
evaluation under DC 5261.  The April 2003 examination report 
found a loss of 10 degrees of extension.  The July 2005 VA 
compensation examination, while finding full active 
extension, noted the onset of pain within 10 degrees of 
extension.  With consideration of the functional impairment 
caused by pain, and applying the principles of 38 C.F.R. 
§ 4.7, the Board finds that the veteran's leg extension more 
nearly approximates limitation of motion to 10 degrees.  

This rating, however, supplants the 10 percent rating 
assigned under DC 5003-10, as such a rating is predicated 
upon painful motion which is non-compensable under the 
schedular criteria.

Simply stated, this finding does not provide a basis to grant 
the veteran more than a 10 percent evaluation for the knee. 

Overall, the April 2003 and July 2005 VA compensation and 
pension examination reports provide highly probative evidence 
against an evaluation in excess of 10 percent based upon 
limitation of motion under DC's 5260 and 5261 for the right 
knee for any time during the appeal period.

The Board has also reviewed the private and VA clinical 
records of treatment reflecting the veteran's treatment for 
right knee pain.  None of these records show limitation of 
motion of such severity to warrant consideration of a higher 
evaluation under DC's 5260 and 5261.  For example, a June 
2005 VA clinical record showed full extension with flexion to 
120 degrees.

The Board acknowledges the veteran's report of extreme right 
knee pain which interferes with his activities of work and 
daily living.  It is important for the veteran to understand 
that he is currently assigned a 20 percent rating due to 
symptoms of instability and a separate 10 percent rating due 
to limitation of motion due to pain.  Overall, the competent 
medical evidence makes no indication that the veteran's right 
knee cause functional loss greater than that contemplated by 
the assigned 10 percent evaluation for limitation of 
extension, and his limitation of flexion when considering 
pain falls well short of the criteria for even a non-
compensable rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  

Without taking into consideration pain, there would be no 
basis for the 10 percent evaluation.  Without taking into 
consideration instability, there would be no basis for the 
separate 20 percent evaluation. 

Simply stated, the veteran's pain on use does not limit the 
right knee to a point where a higher evaluation would be 
warranted.  Without considering pain, the current evaluation 
could not be justified.  

The Board further notes that there is no medical evidence 
that the veteran's knees involve ankylosis, impairment of the 
tibia and fibula, or genu recurvatum.  Thus, the criteria of 
DC's 5256, 5262 and 5263 clearly do not apply.

While he has a past history of meniscectomy, a separate 10 
percent rating under DC 5259 for symptomatic removal of 
semilunar cartilage would constitute impermissible pyramiding 
under 38 C.F.R. § 4.14, as painful limitation of motion and 
instability have been separately rated in this case.  

On review of the record, the Board finds no medical evidence 
of current dislocation of semilunar cartilage or findings of 
joint effusion.  As such, a higher rating is not warranted 
under DC 5258.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran's complaints of right knee pain 
are credible and consistent with the medical evidence 
overall.  However, his statements of entitlement to a higher 
rating are outweighed by the post-service medical record 
which, as a whole, provides evidence against this claim. 

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
The Board is aware of the veteran's complaints as to the 
effects of his service-connected disability on his activities 
of work and daily living.  In the Board's opinion, all 
aspects of the veteran's right knee symptoms are encompassed 
in his 20 percent rating under DC 5257 and 10 percent rating 
under DC 5261.  As the assigned schedular evaluations are 
adequate, there is no basis for extraschedular referral in 
this case.  See Thun v. Peake, 22 Vet. App. 111, 114-15 
(2008).  The Board further observes that there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Goodwin v. Peake, 28 Vet. App. 128 (2008).

The veteran has orally informed VA examiners of the nature, 
severity and duration of his symptoms, and notified VA of all 
of his providers of medical care.  He has not argued any 
prejudicial error regarding VCAA notice deficiencies on his 
downstream initial rating claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  See also Goodwin, supra.  
Accordingly, the Board finds that adjudication of this claim 
at this time would not be prejudicial to the veteran.  

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, his VA clinical records, and all 
available private medical records.  He has been informed by 
RO letter as to the private medical records which could not 
be obtained.

The veteran was afforded VA examinations to evaluate the 
nature and severity of his right knee arthritis in April 2003 
and July 2005.  There is no lay or medical evidence 
suggesting an increased severity of symptoms since his last 
VA examination.   As such, there is no duty to provide 
further medical examination on this claim.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim of entitlement to an initial rating greater than 10 
percent for degenerative joint disease of the right knee is 
denied.


REMAND

On his induction examination dated July 1964, the veteran 
denied a history of nose trouble and examination indicated a 
normal clinical evaluation of the nose.  Thus, he is presumed 
to have entered service in sound condition.  38 U.S.C.A. 
§ 1111.  In such a situation, VA holds the burden of proving 
by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 15, 2003).

In June 1967, the veteran underwent a submucous resection 
(SMR) rhinoplasty.  At that time, he reported a pre-service 
history of a left cheek fracture with subsequent bilateral 
nasal obstruction.  (Notably, some service medical entries 
refer to a pre-service history of right cheek fracture.)  His 
sinus x-rays were significant for complete left nasal 
obstruction due to a bony deformity.

In June 2005, a VA examiner provided opinion that the veteran 
"probably" had a nasal septal deviation prior to service 
that was "unlikely" aggravated during service.  In 
rendering this opinion, this examiner relied on the veteran's 
denial of any trauma to the nose, and did not reference the 
significance, if any, of the pre-service history of cheek 
fracture.  

The Board finds that medical opinion, based upon review and 
discussion of the pertinent service medical records, is 
necessary to decide the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate VA 
examination to determine the nature and 
etiology of his status post rhinoplasty.  The 
examiner should review the contents of the 
entire claims files, and obtain relevant 
history from the veteran.  

Following the examination, the examiner 
should express opinion as to whether the 
evidence clearly and unmistakably establishes 
that the veteran's complete left nasal 
obstruction due to a bony deformity pre-
existed his period of active service from 
August 1964 to March 1969 and, if so, whether 
it is clear and unmistakable that such 
disorder did not undergo a permanent increase 
in severity during the period of active 
service that was beyond the natural progress 
of the disorder.

The examiner must provide a rationale for the 
opinions expressed.  The examiner is 
requested to discuss the significance of the 
veteran's reported history of left cheek 
fracture prior to service and the clinical 
findings noted prior to and after the SMR 
rhinoplasty performed in June 1967.

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide the 
veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


